Citation Nr: 0620173	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1945.  He died in May 2003, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Roanoke, 
Virginia that, in pertinent part, denied service connection 
for the cause of the veteran's death.  

The Board also notes that in a November 2004 statement, the 
appellant's representative appears to be raising a claim for 
entitlement to benefits under 38 U.S.C.A. § 1151.  That issue 
is not currently on appeal and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died many years after service due to 
atherosclerotic cardiovascular disease.  The cardiovascular 
disorder involved in the veteran's death began many years 
after service and was not caused by any incident of service.

2.  The veteran's only established service-connected 
disability was dementia praecox, hebephrenic type (rated 30 
percent), and this condition did not play any role in his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or substantially or materially contribute to his death; 
thus, the criteria for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2003 letter, prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for service connection for the cause of the veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the appellant to 
advise VA of or submit any further evidence that pertains to 
the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA treatment and 
examination reports, and the veteran's death certificate.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  her contentions; the 
veteran's service medical records; the veteran's VA medical 
records; and the veteran's death certificate.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During his lifetime, the veteran's only service-connected 
disability was dementia praecox (now called schizophrenia), 
hebephrenic type, rated 30 percent disabling.

Service medical records are negative for hypertension and 
cardiovascular disease.  On entrance medical examination in 
October 1944, the veteran's cardiovascular system was normal, 
and his blood pressure was 136/70.  On physical examination 
in October 1945, his blood pressure was 105/60.  His heart 
was not enlarged to percussion, and had a regular sinus 
rhythm.  No murmurs were heard.  A December 1945 Medical 
Board report reflects that the veteran was diagnosed with 
schizophrenia, mixed type.

On VA examination in August 1947, the veteran's 
cardiovascular system was normal, and his blood pressure was 
136/78.

Post-service medical records are negative for hypertension 
until 1983.  A February 1983 VA discharge summary reflects 
that the veteran had a history of chronic hypertension, as 
well as a history of nervousness and possible schizophrenia.  
The veteran said he had not smoked since 1963.  The discharge 
diagnoses included malaise, hypertension, and schizophrenia.  
Subsequent medical records reflect ongoing treatment for 
hypertension, and reflect only outpatient treatment for a 
psychiatric disorder.

Post-service medical records are negative for cardiac disease 
until the 1990s.  A January 1995 chest X-ray study noted that 
the veteran's aorta was sclerotic.  At a September 1996 VA 
examination, the veteran reported that he had a myocardial 
infarction in August 1990, and underwent balloon angioplasty.  
The examiner diagnosed hypertension, controlled with 
medication, and cardiovascular disease.  A September 1996 
chest X-ray study showed atherosclerotic heart disease and 
chronic obstructive pulmonary disease.

At a June 2001 VA examination, the veteran's wife reported 
that the veteran's blood pressure usually ran within the 
normal range, but during periods of exacerbation of 
schizophrenia, he stopped taking his psychotropic medication, 
and his blood pressure could not be controlled.  She said the 
veteran usually became agitated and anxious when he stopped 
taking his medication, and that subsequently his blood 
pressure would be high.  The examiner noted that the 
veteran's medical history was also significant for 
hyperlipidemia and coronary artery disease.  The diagnoses 
were history of essential hypertension diagnosed in the 
1980s, well-controlled with medication, history of psychosis 
and schizophrenia, history of gastroesophageal reflux 
disease, hyperlipidemia, and history of multiple myeloma with 
extension into the cranium.

At a March 2002 VA examination, the same examiner indicated 
that the veteran had essential hypertension, and the etiology 
was basically unclear.  He added that during episodes of 
psychosis, agitation and schizophrenic exacerbation, patients 
were likely to get an exacerbation of their hypertension.  He 
stated that the etiology or correlation between hypertension 
and psychosis was very subjective, but psychosis could 
precipitate exacerbation of hypertension.

In March 2003, the same examiner provided another medical 
opinion.  He stated that the veteran had essential 
hypertension in addition to his psychosis and schizophrenia.  
He said the veteran was otherwise doing well during his 
remission of psychosis and his blood pressure was apparently 
under good control.  However, when the veteran went into 
severe psychosis and exacerbation of his schizophrenia and he 
quit taking his blood pressure medication which subsequently 
caused severe hypertension.  He stated that it was unlikely 
that the veteran's hypertension was related to his psychosis, 
but it was most likely that his psychosis could exacerbate 
and aggravate his hypertension by not taking his medications.  
He concluded that it was highly unlikely that his psychosis 
caused his hypertension but his psychosis could exacerbate 
his hypertension secondary to noncompliance and not taking 
his medication.

An April 2003 VA discharge summary reflects that the veteran 
was hospitalized for a myocardial infarction.  The veteran's 
computerized problem list included gastroesophageal reflux 
disease, silicosis, disorganized schizophrenia, unspecified, 
multiple myeloma without mention of remission, hypertension, 
atherosclerotic cardiovascular disease, hyperlipidemia, and 
pure hypercholesterolemia.  A subsequent April 2003 
cardiology consultation reflects that the veteran was 
diagnosed with coronary artery disease with an abnormal 
myocardial scan with no high risk features, controlled 
hypertension, hyperlipidemia, and multiple comorbidities. 

On May 5, 2003, the veteran was seen in the oncology clinic, 
where he received intravenous Pamidronate.  Also on May 5, 
2003, the veteran was seen at the VA's urgent care facility 
and gave a three-day history of cough; he was diagnosed with 
bronchitis.

The veteran's death certificate reflects that he died at home 
on May 6, 2003.  The immediate cause of death was listed as 
atherosclerotic cardiovascular disease, and the interval 
between onset of this condition and death was listed as 
years.  No underlying causes were listed.  Lymphoma was 
listed as another significant condition contributing to death 
but not resulting in the underlying cause.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

During his lifetime, the veteran was service-connected for 
dementia praecox (now called schizophrenia).  The appellant 
contends that stress contributed to the veteran's death, and 
that his psychiatric disorder was a contributory cause of 
death.  As a layperson, she is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible medical evidence demonstrates that 
atherosclerotic cardiovascular disease, which developed many 
years after service, was not incurred in service.  
Hypertension was not shown in service or for many years after 
separation from service.  Despite the appellant's 
contentions, there is no medical evidence that the veteran's 
psychiatric disorder was either a principal or contributory 
cause of death.   There is no evidence showing that the 
established service-connected condition substantially or 
materially contributed to the veteran's death.

The Board finds that a disability incurred in or aggravated 
by service did not cause or contribute to the veteran's 
death, and thus service connection for the cause of his death 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


